Title: From George Washington to Frederick Kitt, 29 January 1798
From: Washington, George
To: Kitt, Frederick



Mr Kitt,
Mount Vernon 29th Jany 1798

Your letter of the 15th instant has been duly received, and we were glad to hear that you & Mrs Kitt were well, and had escaped the malady with which the City has been afflicted. But sorry to be informed that two, who had been my domestics, had fallen victims to it.
Continue your enquiries, I pray you, after Herculas; and if you should find it necessary, hire some one who is most likely to be acquainted with his haunts, to trace them out; and if you should learn of him, advise with Colo. Biddle on the most effectual mode of securing him until he can be put on board one of the Packets for Alexandria with a strict charge to the Master not to give him an opportunity of escaping. Whatever cost shall attend this business Colo. Biddle will pay.
Mrs Washington would very gladly have employed Mr Brown, if she had known in time that he would have come hither; but having lately got a housekeeper who understands Cookery, two would be more than necessary. We should like to know however, on what terms Mr Brown would come, if an occasion hereafter should make it necessary to enquire after such a character.
I am glad to hear you have a birth at the Bank. I hope it is such an one, as will enable you to live comfortably. My advice to you, is so to conduct yourself in it, as to merit the esteem & good will of all those with whom you may have business to transact; and above all things, if you have any thing to do with the money, to let your care & diligence in handling of it, be exceeded by nothing but your integrity. I wish you well and am Your friend

Go: Washington

